USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

VIVIANA ESPINOSA, DOC #
DATE FILED: 1/27/2020

 

 

Plaintiff,

-against-

18 Civ. 11665 (AT)

WEILL CORNELL MEDICAL COLLEGE,
ORDER
Defendant.

ANALISA TORRES, United States District Judge:

 

 

The case management conference scheduled for January 30, 2020 is ADJOURNED to
February 6, 2020 at 12:40 p.m. By January 30, 2020, the parties shall submit their status
letter.

SO ORDERED.

Dated: January 27, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
